IN THE COURT OF APPEALS OF IOWA

                                   No. 20-0830
                               Filed April 14, 2021


JACK LEONARD HAYS,
     Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Robert B. Hanson,

Judge.



      Jack Hays appeals the dismissal of his second postconviction-relief action.

AFFIRMED.



      Britt Gagne of Gagne Law Office, Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Kyle Hanson, Assistant Attorney

General, for appellee State.



      Considered by Doyle, P.J., May, J., and Scott, .S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2021).
                                         2


MAY, Judge.

       The district court dismissed Jack Hays’s second postconviction-relief (PCR)

action because it was time-barred under Iowa Code section 822.3 (2019). Our

review is for errors at law. Schmidt v. State, 909 N.W.2d 778, 784 (Iowa 2018).

We affirm.

       In September 2009, Hays broke into a woman’s house and repeatedly

strangled and raped her for three hours. State v. Hays, No. 11-0669, 2012 WL

4513885, at *1 (Iowa Ct. App. Oct. 3, 2012). A jury found Hays guilty of three

counts of sexual abuse in the second degree and one count of burglary in the first

degree. Id. at *4. Hays appealed. We affirmed. Id. at *10. Procedendo issued

in December 2012. Hays then filed his first PCR action. See Hays v. State, No. 16-

0630, 2017 WL 6027720, at *1 (Iowa Ct. App. Nov. 22, 2017). The district court

denied relief. Id. We affirmed. Id. at *3. Procedendo issued in January 2018.

Well over a year later, in April 2019, Hays filed the current PCR action. The State

requested dismissal under Iowa Code section 822.6(2). The State argued Hays’s

current action is time-barred. The district court agreed and dismissed. This appeal

follows.

       Section 822.3 requires most PCR claims to “be filed within three years from

the date the conviction or decision is final or, in the event of an appeal, from the

date the writ of procedendo is issued.” But there are exceptions for claims based

on “ground[s] of fact or law that could not have been raised within the” three-year

period. Iowa Code § 822.3. The three-year “limitation does not apply” to those

claims. Id.; see also Penticoff v. State, No. 19-0975, 2020 WL 5229186, at *2
                                          3


(Iowa Ct. App. Sept. 2, 2020) (citing cases that recognize an implied limitation

period that runs from the appearance of a new ground of fact or law).

       Although procedendo issued in Hays’s direct appeal in December 2012, he

did not file this PCR action until April 2019. So Hays properly concedes that “some

claims may be barred” by the three-year limitation. But Hays contends he can

proceed with claims of newly-discovered evidence. Like the State, we read this to

mean Hays is relying on the exception for “ground[s] of fact . . . that could not have

been raised within the” three-year period. See Iowa Code § 822.3.

       To benefit from this exception, Hays must show he “could not have raised

the ground of fact within the limitations period.” See Moon v. State, 911 N.W.2d

137, 143 (Iowa 2018). “The onus is on” Hays “to make this showing.”1 Id.

       Hays has not done so. While Hays describes witnesses who were allegedly

“unavailable to him in prior proceedings,” he does not specify when he learned of

the witnesses. He has not shown their testimony “could not have [been] raised . . .

within the limitations period.” See id.

       Because Hays has not demonstrated reversible error, we affirm.

       AFFIRMED.




1 Additionally, the ground of fact must be “relevant to the challenged conviction,”
meaning it “must be of the type that has the potential to qualify as material evidence
for purposes of a substantive claim under section 822.2.” Moon, 911 N.W.2d at
143 (emphasis added) (citation omitted). We do not reach this additional
requirement here.